DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S COMMENT
Claims 1-11 are pending and under consideration. The amendment filed on 11/10/2021 has been entered. Applicants arguments filed on 11/10/2021 are persuasive and the rejection to obviousness type double patenting is withdrawn in view of terminal disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on 09/13/2021 disclaiming the US Patent No. 10,280,436 has been reviewed and is accepted. The rejection is therefore overcome.  
The following is an examiner’s statement of reasons for allowance: Rasmussen et al, (US2009/0017017) in view of Knowles et al, (FASEB J, 24:4648-4659, 2010) and NCBI Reference sequence NW_003613833.1 is the closest prior art. However, Applicant's arguments that none of the cited references identify a way to determine that Fer1L4 is a chromosomal hot-spot and how to even determine a chromosomal hot-spot, for an exogenous nucleotide sequence to be integrated in a region spanning and including exon 28 to exon 40 of the endogenous Fer1L4 gene is persuasive. Thus Rasmussen and Knowles and NCBI Reference sequence NW_003613833.1 would not be considered prior art teaching in the instant claims because the prior art does not teach or suggest a site-specific integration (SSI) host cell having a specific hot-spot integration site, for an exogenous nucleotide sequence is integrated in a region spanning and including exon 28 to exon 40 of the endogenous Fer1L4 gene.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632